Proceeding pursuant to CPLR article 78 to review so much of a determination of the respondent State commissioner, dated October 29, 1980, as affirmed the determination of the local agency insofar as it discontinued petitioner’s public assistance grant. Determination confirmed insofar as reviewed, and proceeding dismissed on the merits, without costs or disbursements. The record contains substantial evidence to support the commissioner’s determination to discontinue assistance to the petitioner (but not to her children). Weinstein, Thompson and Rubin, JJ., concur.